Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 1 of 10

IN THE DISTRICT COURT OF OKLAHOMA COUNTY

STATE oF oKLAHOMA
HoMEs BY TABER, LLC, )
) . 5 - m
’ ' \` ' w i ~ fx ir=§» ~a;r
Plamtiff, § §§j Z=@i 3 ma‘§ ij :} 6
VS' ) Case No. CJ-2018-
) FILED IN DISTRICT coURT'
TIMBER RIDGE CUSToM HoMES LLC, ) OKLAHOMA cOUNTY
)
Defendant. ) SEP 1 1 ZUl8
RICK `WARREN
MQ-N- coURT cLERK
COMES NOW the Plaintiff, Homes by Taber, LLC, (‘“i’iainfiff” or' “HBT“)°“an, d for its

causes of action against the Defendant, Timber Ridge Custom Homes LLC (“Defendant” or
“Timber Ridge”), alleges and states as follows:

PARTIES, JURISDICTION AND VENUE

l. Plaintiff is an Oklahoma limited liability company headquartered and doing
business in Oklahoma County. Plaintiff is a competitor of Defendant.

2. Defendant is an Oklahoma limited liability company headquartered and doing
business in Oklahoma County. Defendant is a competitor of Plaintiff.

3. This incidents giving rise to this matter took place in Oklahoma County, and the
amount in controversy exceeds $75,000.00, plus interest, costs and attorney fees. Venue is
properly laid in Oklahoma County, Oklahoma, pursuant to 12 Okla. Stat. § 134.

BACKGROUND FACTS

4. Since June of 2000, Plaintiff has built some of the most beautiful custom homes

across the State of Oklahoma.

 

Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 2 of 10

5. PlaintiH’s attention to detail has resulted in Homes by Taber being recognized
numerous publications as being the “Best Builder” in 2017 - those include: 405Magazine;
Oklahoma Magazine; The Edmond Sun; So6ix Magazine; Oklahoma Reader’s Choice Award
(Best South Builder); and the Edmond Chamber (Best Philanthropic Business. Photographs and
floor plans of Plaintift’s homes are located online at www.HomesbyTaber.com and on Facebook
under Homes by Taber.

6. Defendant represents to the public that it has been in the business of building
custom homes since 1991. Defendant represents to the public that photographs of the homes it
has built are located online at www.TimberRidgeOK.com and on Facebool< under Timber Ridge
Custom Hornes. The individual representing these homes as being built by Defendant is
Matthew Clark.

7. On or about August 28, 2018, Defendant posted photographs on its Website and
Facebook page that belonged to Plaintiii` and that depicted one of the houses Plaintiff had built.
Defendant represented to the public that it had built the pictured house and that the house was
located in Woodward, Oklahoma. The caption on the advertisement by Defendant provides,
“Another extraordinary job well done! Lots of equity this build. Thank you [unreadable name]
farriin for allowing us to build your dream home.” Plaintitf has included a copy of Defendant’s
website and Facebook page that both represent to the public that Plaintii`i°s house was built by
Defendant as Exhibit “l”; and the actual photo stolen from Plaintiff’s website as Exhibit “2”.

8. Many of the other houses illustrated on Defendant’s website and Facebook page
are also believed to be fake and/or stolen, in that Defendant did not build many of the houses
depicted but rather lifted the pictures of the houses from other builder websites and is now

passing them off to the Oklahoma consumers as its own - which is fraud.

 

Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 3 of 10

9. The Defendant, Timber Ridge Custom Homes LLC, is a predator of the worst
kind preying upon the Oklahoma consumer through intentionally false and misleading
advertising Timber Ridge Custom Homes LLC is knowingly deceiving the Oklahoma consumer
by lying to them about the actual houses it claims to have built. Timber Ridge Custom Homes
LLC extends its deceitfulness through direct, false interactions with the Oklahoma consumers on
its Facebook page. The unconscionable conduct of Timber Ridge Custom Homes LLC is not
only damaging the business of Plaintiff, but is potentially harmful to the Oklahoma consumer by
building an inferior house.

10. The deceptive acts practiced by Timber Ridge Custom Homes LLC is criminal in
nature, and should not be tolerated by this Court.

CLAIMS FOR RELIEF
Count 1 - Oklah oma Deceptive Trade Practices Act

ll. Plaintiff incorporates the foregoing paragraphs by reference.

12. Defendant employed deceptive trade practices in violation of the Oklahoma
Deceptive Trade Practices Act, 78 O.S. §53 et seq., when it knowingly and falsely represented to
the public that the home built and sold by Plaintiff was its own.

13. Plaintiff is entitled to an award of damages that result from Defendant’s wronng
conduct, to include but not limited to, actual and/or consequential damages, together with pre
and post judgment interest.

l4. The violation of the Oklahoma Deceptive Trade Practices Act by Defendant Was
unconscionable and willful, entitling Plaintiff to its attorney’s fees, costs, damages and an

appropriate statutory penalty for each violation.

 

Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 4 of 10

15. Plaintiff is further entitled to injunctive relief restraining Defendant from further
infringement of Plaintift` s property.

16. Defendant’s acts constitute unfair competition in the form of copyright
infringement of Plaintiff’s common-law rights to exclusive use of its photographs and thus
protectable under common law.

17. As a proximate result of Defendant’s actions, Plaintiff has sufi`ered and will
continue to suffer damage to its business, reputation, and goodwill, in that Defendant has and is
knowingly and falsely representing to the public Plaintiffs work and houses as its own. In
addition, Plaintiff has and Will incur loss of sales and profits, which would not have occurred in
the absence of Defendant’s conduct.

18. Plaintiff has no adequate remedy at law, since the damages caused by Defendant’s
conduct are difficult, if not impossible, to ascertain. Defendant’s acts, if allowed to continue,
will cause Plaintiff irreparable injury. Further, to obtain redress at law, Plaintiff will be forced to
institute multiple actions

l9. Defendant’s acts were made with willful, Wanton and deliberate intent to deprive
Plaintiff of its property and rights therein; thus, Plaintiff is entitled to an award of punitive
damages against Defendant

Count 2 ~ Lanham Trade~Mark Act

20. Plaintiff incorporates the foregoing paragraphs by reference

21. Defendant falsely advertised the construction of its houses in violation of the
Lanham Trade-Mark Act, § 43(a)(l)(A), 15 U.S.C.A. § llZS(a)(l)(A).

22. Defendant’s acts constitute a literal falsity in violation of the Lanham Trade-Mark

Act, as the house Defendant claimed to have built was, in fact, built by Plaintiff.

 

Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 5 of 10

23. Defendant’s use of Plaintiff s photographs depicting a house built by Plaintiff, as
well as Defendant’s false statement to a potential consumer that Defendant built Plaintiff’s
house, was a false or misleading statement of fact about the product being sold (Plaintist
house). Defendant’s false statement actually deceived or had the capacity to deceive a
substantial segment of potential consumers Defendant’s false statement results in a material
deception in that it was likely to influence a consumer’s purchasing decision. The product being
sold (Plaintiff’ s house) was in interstate commerce. Plaintiff has been or is likely to have been
injured as a result of Defendant’s false statement in issue.

24. Plaintiff is entitled to an award of damages that result from Defendant’s Wrongful
conduct, to include but not limited to, actual and/or consequential damages, together with pre
and post judgment interest.

25. The violation of the Lanham Trade-Mark Act by Defendant was unconscionable
and willful, entitling Plaintiff to treble damages, its attorney’s fees, costs, damages and an
appropriate statutory penalty for each violation.

26. Plaintiff is further entitled to injunctive relief restraining Defendant from further
infringement of Plaintist property.

27. As a proximate result of Defendant’s actions, Plaintiff has suffered and will
continue to suffer damage to its business, reputation, and goodwill, in that Defendant has and is
knowingly and falsely representing to the public Plaintiff’s Work and houses as its own. In

addition, Plaintiff has and will incur loss of sales and protits, which would not have occurred in

the absence of Defendant’s conduct.

 

Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 6 of 10

28. Defendant’s acts were made with willful, Wanton and deliberate intent to deprive
Plaintiff of its property and rights therein; thus, Plaintiff is entitled to an award of punitive
damages against Defendant

Wherefore, Plaintiff requests judgment against Defendant under the Oklahoma Deceptive
Trade Practices Act and Lanham Trade-Mark Act for: (l) an injunction restraining Defendant
from further infringement of Plaintiff’s property; (2) treble damages, to include but not limited
to, actual and/or consequential damages, together with pre and post judgment interest as allowed
by statute; (3) punitive damages; (4) recovery of Plaintiff’ s attorney’s fees, filing fees, and costs
of suit; and (5) any further relief which the court may deem just and proper.

Respectfully submittedzid

c/ \ \i\'" ill
l / 1/‘ " »

R. Greg Andrews, OBA # 19037
ANDREws LAW Fnuvt, PLLC
2516 Tee Drive

Norman, OK 73 069

Telephone: (405) 360-7001
Facsimile: (405) 360-7002
Attorney for Plaintiij

Homes by Taber, LLC

 
    

 

Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 7 of 10

facebook

~ ;...._1
(405) 435-2039
T!MBERRIDGEOK.CUM

'bu_ll_cl Thanl< yourifyn'rmf;mil for allowm §§ _
build your dream home. Cafl 4 5 4-35-20 9 or
’ rt bu` ding your own dream home!

     
 

§ Timber R|dge Custom Homes ~

E:MH'LM?JHEMM

Anolher happy client moving in when everyone else turned them awayl
Just bring your land or $$$ down and \ can help you build your dream

donna |I\r|':\ll r`z\ll ne An§ /1

-;@ . ~j,;~

      

 
    

 

 

Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 8 of 10

»‘4

 

Timber Ridge

Custom Homes @

@TimberRidgeCustomHu
nies

Home
Reviews
Photos
Videos
Posts
Events
About
Community
tnfo and Ads
Pimerest

tnstagram

.-'- »...

1b Like _\\ Follow » Share

ina job Well done! Lots of t

you yn`nlfamil foral|owing

buildi your dream homer Call 4 5~435- -2039 or _' n

message us to startl building your own dream homel

 

Oo_-=< »l;g 17 £oxrme\zts 112 Shares

 

... v..... ..... _`._, . ..,,. ,\... .. ..._ ..,,.,_,..,...

build! Please co...

See. .¢\-'lorc

Community sea Arz
l,l. invite your friends to like this Page
oh 1,835 people like this

S\ 1,845 people follow this

AbOLli Sea )\lt
tv (405) 435-2039
@ Typically replies instantly
Send Message
® ww-.-¢.'l;,i=berRruge;)l'\.ct.\~‘i
ij Constt\,icllon Cou;uur".' * iiunt)acto¢
Q) Hours 9:00 AM - 5200 PM

C.t:e »'\'ov.

Suggest Edns
Team Members
Nlatthew Clark

char torn ir; ;,;:. §§

 

 

limber Ridge

Eustom Homes ’§‘-
;DTimberRidgeCustomHo

Tie$

Home
Reviews
Photos
Videos
Posts
Events
About
Community
lnfo and Ads
Pinterest

lnstagram

Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 9 of 10

ii take § Futtow » share
Oo'.‘ 179 1?’ Conimems li Shares
lb Like 0 Comment K) Share o '
Oldesl ~

w Kayleigh Coieman Where is this home?

/\

1

Like iteply- ‘lw

Hiclp. it Replies

Timber Ridge Custom Homes if your interested in
viewing a property that has a open house i have one
available for viewing this week. This home is the
woodward

kae Reuly 1#\'

Kay|eigh Coleman Timber Rittge Custom Homes Oh okay
thank you l'm looking |n Piedmont areal

Lik€~ Re;x|y lw

Timber Ridge Custom Homes Thats so great that is
where the open house isl its oil turner turnpike and
county line in“The GRAND Addi'tion!

l_lt¢_» imply 7 i.'.'

Kayleigh Colemrm Timber Ridge Custom Homes wnen??
l ike Reply lw

o!:nu iv\r:d>ngc

ww\v.`l' imberRidgeOK .com

[tl@

Constmotion Comoar\.y - Contracto:

- )

HOur$ 9100 AM ~ 5100 PM

."}p;,= 12 i~.` {:'.-.

/".
tr-
~._

Suggest Edits

Team Members

 
  

`~ Manhew clark

Related Pages

_/\ UBui|dlt- Dallas
unu\km Construction Company " Uke

m creel wolf Lodge (Gra...

‘:`»:,%¥; Hotel Resort " Like
KFoR-Tv o ,
TV Channe| " L'ke

Contractors in Etlmond. Oklahoma
chattotf) §§ ge §

 

Case 5:18-cV-01015-D Document 1-2 Filed 10/12/18 Page 10 of 10

< x v b homesbytaber.com -¢H (’» ' l

- ~v .4-_....»..~`.\.“.,, v. .

 

 

 

